Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose; in a can bodymaker having a mounting assembly supporting a number of forming assembly, each forming assembly having a stationary assembly with a die pack and a domer and a moving assembly with a ram assembly and a cam follower assembly; wherein the ram drive assembly comprises a disk cam body with cooperative cam surfaces constructed to operatively engage the cam follower assembly of each of the forming assemblies, the ram drive assembly having a motor with a rotating output shaft connected to the disk cam body to rotate the disk cam and each forming assembly relative to one another to allow a smooth ironing action in a distal end of the ram assembly body/punch as it moves through the die pack since the ram assembly is not being accelerated or decelerated due to the cooperative cam surfaces of the disk cam body as the disc cam body is directly connected to the motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725